Affirmed and Opinion Filed November 24, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00636-CV

EYM DINER L.P. D/B/A DENNY'S AND AIR CONDITIONING CONTROL
                 SERVICE COMPANY, Appellants
                              V.
                   KHALED YOUSEF, Appellee

                   On Appeal from the 14th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-18-00546

                            MEMORANDUM OPINION
                       Before Justices Partida-Kipness1 and Nowell
                           Opinion by Justice Partida-Kipness
       This case arises from injuries appellee Khaled Yousef sustained performing

work for his then-employer, Air Conditioning Control Service Company (ACCSC),

at a Denny’s restaurant in Denton, Texas. A jury awarded Yousef $337,131.24 in

damages. EYM Diner L.P. d/b/a Denny’s (EYM) and ACCSC appeal from the

resulting adverse judgment. In multiple issues, EYM and ACCSC challenge the

factual sufficiency of the evidence to support the jury’s findings that Yousef was not


   1
     The Honorable David Bridges, Justice, participated in the submission of this case. However, he did
not participate in the issuance of this opinion due to his death on July 25, 2020.
 negligent and EYM was negligent, allege various charge errors, complain of the

 denial of their motions for new trial, and contend cumulative error entitles them to a

 new trial. After reviewing the record, we affirm the trial court’s judgment.

                                  BACKGROUND

       Appellee Khaled Yousef grew up in Jordan. Prior to immigrating to the United

 States in 2008, he completed high school and received an electrical certification from

 a three-year institute in Jordan. ACCSC, an HVAC company in North Texas, hired

 Yousef in 2012 as a helper. Marwan Abdo owned ACCSC at that time. On May 25,

 2017, Yousef was on a job for ACCSC at a Denny’s restaurant in Denton, Texas,

 when the cover to a breaker panel he was attempting to remove fell and severed part

 of his finger. EYM owned the restaurant and had hired ACCSC to repair the

 restaurant’s main air conditioning unit by replacing an air compressor and

 disconnect box. In the underlying proceeding, Yousef sued EYM and ACCSC for

 damages resulting from his injuries. The following provides context for an

 understanding of the issues presented on appeal.

I.     Yousef’s Employment at ACCSC
       When he first began working for ACCSC, Yousef assisted ACCSC

 technicians with their on-site repair and maintenance work. Yousef worked

 predominantly with Mulky Othman and Abdo. They taught Yousef how to do the

 job of an HVAC technician, starting with electric wiring and then repair,



                                          –2–
  maintenance, and changing parts of air conditioning units. Yousef eventually

  became a technician for ACCSC.

        Yousef considered Othman his boss when they were on a jobsite together.

  However, when he was on a job with Othman, Yousef would take the lead as the

  electrical servicer, and Othman typically took the lead as the air conditioning

  servicer. According to Othman, Yousef was an electrical technician and Othman was

  the air conditioning technician, so who acted as team leader on a job depended on

  the work each was doing at the time. Abdo also testified that the majority of Yousef’s

  work was in electrical even though Yousef had also been trained on the refrigeration

  side of the business.

II.     The Denny’s Job

        EYM owns and operates several Denny’s restaurants in North Texas. In May

  2017, EYM hired ACCSC to repair the main air conditioning unit at a Denny’s

  location in Denton, Texas. One of the restaurant’s two compressors needed to be

  replaced. The work was scheduled to take place on May 25, 2017. Abdo sent Yousef

  to the restaurant the day before to check the work site and confirm what work needed

  to be completed. Yousef found that the disconnect switch was also defective, so

  ACCSC suggested that EYM replace that too. EYM agreed and provided the new

  compressor and the new disconnect switch. ACCSC obtained a crane to move the

  new compressor to the roof for installation.



                                           –3–
       Yousef, Othman, and Hussein Edduweh were the ACCSC employees on the

job site at the restaurant on May 25, 2017. Yousef testified that he and Edduweh met

at Abdo’s shop that morning before driving to Denton. Yousef coordinated with the

crane operator and had the new compressor placed on the roof. After Othman arrived

at the work site, he met with Yousef and Edduweh to discuss how to complete the

job.

       The air conditioning unit and disconnect box were on the roof. To complete

the work, they needed to turn off the power to the disconnect switch. Yousef went

downstairs to the electrical room to look at the breaker box and locate the breaker

connected to the disconnect switch. When he opened the door to the breaker box, he

saw six breakers, none of which were labeled as to what equipment each breaker

controlled. The door and breakers are shown here in Yousef’s trial exhibit 16-C.

                               Abdo explained at trial that each breaker provides

                               power to a subpanel, and each subpanel has several

                               units attached, such as refrigeration or computers.

                               One of the breakers provided power for the air

                               conditioning unit they were working on the day of

                               the accident. Because the breakers were not labeled,

                               Yousef could not tell which breaker provided power

to the disconnect switch they were replacing. Abdo testified that the prior owner of

the Denton Denny’s restaurant, Continental Foods, warned him not to disconnect the
                                        –4–
power to sensitive equipment like refrigeration and computers because that would

disturb the restaurant’s work and customer service during business hours. Yousef

understood that it was Abdo’s rule that ACCSC technicians were not permitted to

turn the main breaker off at job sites.

      Yousef and Abdo testified that because the breakers were not labeled, the only

way to determine which breaker controlled power to the disconnect switch without

switching off one breaker at a time and risk turning off power to the restaurant was

to use an amp meter. That, however, would require someone to remove the cover of

the breaker box to expose the cables so that the amp meter could be placed on the

cable to read the amps coming from the line. When Yousef saw the breaker box was

not labeled, he called Othman to find out what to do. Othman went to the electrical

room and called Abdo on the phone. Abdo and Othman discussed the panel and how

to proceed. Yousef overheard Othman’s phone conversation with Abdo but did not

participate in the call. According to Yousef, after the call ended, Othman “instructed

me to open the box” because Abdo had instructed Othman to have Othman and

Yousef open the breaker box. Yousef recalled that Othman related to him that

Othman and Abdo decided that Othman and Yousef needed to open the breaker box

and locate the correct breaker by putting a clamp meter on the wire and finding which

breakers go to which units. Othman instructed Yousef to “Take the cover and I will

go upstairs, and you – and you find the breaker and turn it off and I’ll go upstairs

and I’ll be sure of that.” Yousef testified that the plan was for Othman to use the
                                          –5–
   tester upstairs on the roof to test whether the breaker Yousef turned off downstairs

   was the correct one. Othman and Yousef would talk on the phone during the testing

   process.

         Othman testified that he and Yousef discussed needing to take the breaker

   panel cover off, and he agreed that they would not have needed to take the panel off

   if the breakers had been labeled. Abdo testified, however, that he told Othman to

   instruct Yousef not to do any other work with the breaker box until Abdo arrived at

   the restaurant. This testimony conflicted with Abdo’s testimony that he did not

   decide to drive to Denton until after Othman called Abdo and informed him that

   Yousef had been injured. Further, Othman testified that he did not remember if Abdo

   told him not to remove the panel cover until Abdo could get to the restaurant.

III.     The Accident

         After getting his tools from his van, Yousef set to work removing the breaker

   panel cover. As can be seen in the photos below, the panel cover was attached two

   to three feet from the ground and had eight visible screws attaching it to the inside

   of the breaker box. The panel cover weighed sixty-nine pounds.




                                           –6–
            ACCSC Ex. 4                                ACCSC Ex. 11
      Breaker panel cover attached              Inside of breaker panel cover
            to breaker box                       detached from breaker box


      Yousef testified that, using his left hand, he unscrewed the first screw to the

left of the panel. Then, after unscrewing one or two additional screws, the panel

cover fell, and his right hand landed underneath the panel. He told the jury he was

not sure how his right hand ended underneath the panel because that hand was

holding the box while he loosened the screws with his left hand. He testified that he

did not have his right hand under the panel cover while he was loosening the screws.

Yousef was wearing gloves, but the panel cover cut his gloves and his hand. The

accident severed part of his finger. After the panel cover fell on him, Yousef went

outside, found Othman, and told him to call an ambulance because his finger had

been cut off. Yousef described the injury as “unbelievably painful.”

                                        –7–
        Othman asked the Denny’s manager to call 911, and Edduweh looked for and

  found the severed portion of Yousef’s finger. He gave the finger to the first

  responders and went with Yousef in the ambulance to the hospital. Abdo arrived at

  the restaurant about two hours after the accident and went to the electrical room. He

  testified that his main goal was to close the breaker box. Abdo’s first attempt to put

  the panel cover back on the breaker box failed because the cover fell right down. He

  was ultimately able to reattach the cover to the breaker box. Abdo then went to the

  hospital and saw Yousef in the emergency room.

        Yousef’s doctor eventually cleared him to return work. He did not, however,

  return to work at ACCSC.

IV.     The Trial

        Yousef sued EYM and ACCSC, and the case proceeded to trial. Yousef

  presented Abdo, Othman, Yousef, and Edduweh as fact witnesses. He also presented

  Frank Telschow, a former EYM employee, by deposition. Telschow testified in

  pertinent part that the first time he removed the breaker panel cover it fell on him

  and, if he had not been wearing steel-toe boots, the panel cover would have cut off

  his toes when it fell. Telschow also testified that he had last removed the breaker

  panel cover two months before the accident. When he put the panel cover back on at

  that time, he was able to secure only five of the six screws on the sides of the panel

  cover because the top right screw was not functional and was not connected to the

  breaker panel box. Telschow also claimed he warned Abdo and one of the ACCSC

                                           –8–
workers, but not Yousef, about the breaker panel cover on the day of the accident

and told them they did not need to take the panel cover off to find the breaker

connected to the disconnect switch. According to Telschow, three of the breakers

were labeled “A”, “B”, and “C”, and the other three had no markings. The unmarked

breakers went to the roof, so turning those breakers off posed no risk of turning

power off to the interior of the restaurant.

      Abdo, Yousef, Othman, and Edduweh each denied speaking with Telschow

about the breaker box that injured Yousef. Othman further testified that he did not

speak to Telschow the morning of the accident and no one from Denny’s told him

to watch out for the breaker panel or warned him to be careful when taking the panel

cover off. Edduweh also stated he did not recall anyone from Denny’s telling him

about the breaker cover.

      Yousef also presented the expert testimony of James Thomas Knorpp, a safety

engineer. Knorpp testified that, in his expert opinion, EYM controlled the breaker

panel, had the duty to maintain the panel and cover, and violated various

Occupational Safety and Health Administration (OSHA) regulations, the National

Electronics Code, and general industry regulations related to EYM’s maintenance of

the breaker panel and cover. The violations included failing to mark the breakers to

show the purpose of the breakers and what equipment they controlled, posting no

warnings as to the hazard of the electrical panel and the condition of the cover,

failing to repair the screws that were not adequately holding the brackets in place
                                          –9–
against the metal to keep the cover in place, leaving one of the side brackets non-

functional, and failing to maintain the cover in a secure condition. Further, EYM had

the responsibility to ensure the condition of the equipment contractors such as

ACCSC and Yousef worked on was safe. Knorpp also told the jury that ACCSC

would have no responsibility for the maintenance that had been performed to date

on the breaker box “unless they performed it at some earlier time.” However, per

OSHA regulations, ACCSC, as Yousef’s employer, had the right to control Yousef’s

work. Knorpp conceded that an employee has the responsibility to look at what he

is doing and see if it looks safe to him before proceeding. However, he noted that

the employee “can’t control the conditions of the equipment as it has been worked

on previously and left” and can only look at something to make sure that it is, in his

opinion, safe “to his ability to recognize it.”

      Yousef agreed he is responsible for his own safety if he feels something is

unsafe. He also testified, however, that he had no idea any screws were loose or

clamps were unfastened on the panel cover when he began removing it. Yousef

maintained no gap between the cover and the box was visible to him before the

accident.

      EYM’s evidence consisted of the testimony of its Facilities Manager, Larry

Howard Wilson, and two expert witnesses, Roger Brian Tate and Sandra Lynn

Whitaker. Wilson testified that he spoke with Abdo the morning of the accident by

phone about replacing the disconnect switch. According to Wilson, Abdo conveyed
                                          –10–
a concern that a lack of markings on the breakers could pose a problem with

replacing the disconnect switch. Wilson told Abdo if the breakers were not marked,

he should just shut one breaker off at a time until he found the right breaker. Wilson

did not witness the accident and the record does not show he was on site the day of

the accident. Wilson did take part in the on-site inspection of the breaker box and

panel cover related to Yousef’s lawsuit, along with the parties’ experts and attorneys.

During that inspection, Wilson removed the breaker panel cover for inspection. At

trial, he explained how he removed the cover and gave his opinions concerning what

the panel cover would have looked like on the day of the accident and how Yousef’s

right hand ended up below the panel cover. Wilson suggested Yousef put his hand

under the panel cover to try to lift it up and out because the side hooks were still

engaged, causing the panel cover to become stuck. Wilson also stated that if the top

right clamp was undone when Yousef arrived, there would have been a noticeable

quarter-inch gap between the panel and the cover. And, if additional clamps were

undone, Yousef would have seen “a gap all the way around until you get to a screw

that has been tightened down.”

      Tate, a forensic, mechanical, and fire protection engineer, inspected the panel

cover and breaker box with the other experts and attorneys. It is Tate’s opinion that

the accident was caused by Yousef pulling and lifting the panel cover off of the

bottom tabs of the breaker box and then being surprised by the weight of the panel

and dropping the cover as a result. Tate questioned the veracity of Yousef’s
                                        –11–
contention that he had only unscrewed between one and three of the screws when

the cover fell. According to Tate, that was not possible because of how the panel

cover was engineered.

      EYM’s final expert, Sandra Lynn Whitaker, described herself as a safety

professional who evaluates issues surrounding OSHA regulations and how they may

apply or not apply at any given accident scene. EYM relies on Whitaker’s testimony

to support its factual sufficiency arguments on appeal. In her opinion, Yousef was

the actual cause of his injury because he was not qualified or authorized under OSHA

regulations or Texas law to remove the breaker panel cover.

      ACCSC’s case in chief consisted solely of further testimony from Abdo. He

testified that he did not talk to Wilson or Telschow the day of the accident. He also

maintained that he told Othman on the phone to concentrate on replacing the

compressor unit and they would take care of the disconnect switch when Abdo got

to the restaurant.

      The jury returned a unanimous verdict for Yousef. The jury answered four

questions. In Questions 1 and 2, the jury found that EYM’s negligence was a

proximate cause of the occurrence, Yousef was not negligent, and apportioned 0%

of the responsibility for the occurrence to Yousef and 100% to EYM. In Question 3,

the jury found that ACCSC was negligent and ACCSC’s negligence proximately

caused the occurrence in question. Finally, in Question 4, the jury found $337,131.24

in past and future damages.
                                       –12–
       Following trial, Yousef filed a motion to enter judgment on the verdict, and

 the trial court signed a final judgment on May 9, 2019. The final judgment rendered

 judgment on the verdict and ordered EYM and ACCSC jointly and severally liable

 to Yousef for the damages awarded in the judgment as well as prejudgment interest,

 post-judgment interest, and costs. EYM and ACCSC filed a joint motion for new

 trial, which was denied. This appeal followed.

                                      ANALYSIS

       In separate briefs, EYM and ACCSC raise multiple appellate issues, some of

 which overlap. Their appellate issues fall into four categories: factual sufficiency of

 the evidence to support certain jury findings, charge error, denial of their joint

 motion for new trial, and cumulative error. We will address their respective appellate

 issues by category below.

I.     Factual Sufficiency
       In a factual sufficiency review, appellate courts must examine the evidence

 that both supports and contradicts the jury’s verdict in a neutral light. Wise v. SR

 Dallas, LLC, 436 S.W.3d 402, 408–09 (Tex. App.—Dallas 2014, no pet.) (citing

 Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per curiam)). In making

 this review, however, we are not a fact finder. The fact finder is the sole judge of the

 credibility of the witnesses and the weight to be given their testimony. Golden Eagle

 Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003). We, therefore, defer to

 the jury’s implicit determinations of credibility and the weight to be given to the

                                          –13–
evidence. Wise, 436 S.W.3d at 408–09. Further, we may not substitute our own

judgment for that of the fact finder merely because we might reach a different result.

Bright v. Addison, 171 S.W.3d 588, 595–96 (Tex. App.—Dallas 2005, pet. denied).

      In the context of a jury trial, the sufficiency of the evidence is reviewed in the

light of the charge submitted if no objection is made to the charge. Romero v. KPH

Consolidation, Inc., 166 S.W.3d 212, 221 (Tex. 2005); Wal–Mart Stores, Inc. v.

Sturges, 52 S.W.3d 711, 715 (Tex. 2001). “If the evidence at trial ‘would enable

reasonable and fair-minded people to differ in their conclusions,’ we will not

substitute our judgment for that of the fact finder.” Atkinson v. Sunchase IV

Homeowners Ass’n, Inc., No. 13-17-00691-CV, 2020 WL 2079093, at *3 (Tex.

App.—Corpus Christi–Edinburg Apr. 30, 2020, pet. filed) (mem. op.) (quoting City

of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005)). The amount of evidence

necessary to affirm a judgment is far less than that necessary to reverse a judgment.

Bright, 171 S.W.3d at 595–96; Barnett v. Coppell N. Tex. Court, Ltd., 123 S.W.3d
804, 813–14 (Tex. App.—Dallas 2003, pet. denied).

      “Factual sufficiency points of error are designated as ‘insufficient evidence

points’ or ‘great weight and preponderance points’, depending upon whether the

complaining party had the burden of proof.” Raw Hide Oil & Gas, Inc. v. Maxus

Expl. Co., 766 S.W.2d 264, 275 (Tex. App.—Amarillo 1988, writ denied). Both

types are asserted in this appeal. At issue here is the factual sufficiency of the

evidence to support the jury’s answers to Question Numbers 1 and 2—the jury’s
                                         –14–
determinations that Yousef was not negligent and EYM bore 100% of the

responsibility for the occurrence. As such, EYM and ACCSC assert a “great weight

and preponderance point” as to the findings that Yousef was not negligent, and EYM

asserts an “insufficient evidence point” as to the findings that EYM was negligent

and bore 100% responsibility for the occurrence.

      When a party attacks the factual sufficiency of the evidence to support a

finding on an issue as to which it had the burden of proof, it must show that the

adverse finding is against the great weight and preponderance of the evidence.

PopCap Games, Inc. v. MumboJumbo, LLC, 350 S.W.3d 699, 722 (Tex. App.—

Dallas 2011, pet. denied). “A finding is against the great weight and preponderance

of the evidence if it is clearly wrong, manifestly unjust, or ‘shocks the conscience.’”

Wal-Mart Stores Tex., LLC v. Bishop, 553 S.W.3d 648, 663 (Tex. App.—Dallas

2018, pet. granted, judgm’t modified w.r.m.) (quoting Golden Eagle Archery, 116
S.W.3d at 761).

      When an appellant challenges the factual sufficiency of the evidence to

support an adverse finding on an issue on which it did not have the burden of proof,

the appellant must demonstrate that there is insufficient evidence to support the

adverse finding. Hoss v. Alardin, 338 S.W.3d 635, 651 (Tex. App.—Dallas 2011, no

pet.). The evidence is insufficient for factual sufficiency purposes if, after reviewing

all the evidence in the record, we determine the evidence supporting the jury finding

is so weak or the finding is so against the overwhelming weight of the evidence that
                                         –15–
the finding is clearly wrong and unjust. Weaver & Tidwell, L.L.P. v. Guarantee Co.

of N. Am. USA, 427 S.W.3d 559, 564–65 (Tex. App.—Dallas 2014, pet. denied)

(citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam)); Hoss, 338
S.W.3d at 651.

      A.    Findings that Yousef was not negligent and bore 0% responsibility

      Question Numbers 1 and 2 presented the general negligence and proportionate

responsibility questions to the jury as between EYM and Yousef:




                                      –16–
EYM and ACCSC complain that the jury’s answers of “No” and “0%” as to Yousef

in Question Numbers 1 and 2 are against the great weight and preponderance of the

evidence. They contend those findings are clearly wrong and manifestly unjust

because the evidence showed Yousef’s negligence proximately caused the

occurrence in question. EYM and ACCSC maintain on appeal that Yousef’s

negligence and proportionate responsibility were shown through two categories of

evidence: (1) evidence that Yousef failed to use ordinary care to make sure the

breaker panel box was safe for him to remove, and (2) expert testimony that Yousef

was not qualified or authorized under federal or state law to enter the breaker box

and remove the panel cover.

      First, EYM and ACCSC argue the jury findings as to Yousef’s negligence are

against the great weight and preponderance of the evidence because the evidence

showed that Yousef failed to use ordinary care to make sure the breaker panel box

was safe for him to remove. Specifically, EYM and ACCSC contend Yousef’s own

testimony showed he did not inspect the panel cover and failed to pay attention to

any gaps between the cover and the box before he attempted to remove the cover.

EYM and ACCSC also rely on Abdo’s testimony that he told Yousef not to remove

the panel cover until Abdo arrived on site. Further, EYM and ACCSC maintain that

Yousef’s decision to remove the panel cover and go into the breaker box constitutes

a failure to use ordinary care that proximately caused the occurrence because he was

purportedly not authorized to do so by EYM, OSHA regulations, and Texas law.
                                       –17–
        To preserve a factual sufficiency challenge for appeal, a party must present

the specific complaint to the trial court in a motion for new trial. TEX. R. CIV. P.

324(b)(2), (3); In re A.R.M., 593 S.W.3d 358, 362 (Tex. App.—Dallas 2018, pet.

denied); Defterios v. Dallas Bayou Bend, Ltd., 350 S.W.3d 659, 664 (Tex. App.—

Dallas 2011, pet. denied). To preserve error, the motion for new trial must state the

factual sufficiency complaint with sufficient specificity to make the trial court aware

of the complaint, unless the specific grounds were apparent from the context. See,

e.g., Halim v. Ramchandani, 203 S.W.3d 482, 487 (Tex. App.—Houston [14th Dist.]

2006, no pet.) (motion for new trial did not preserve factual sufficiency complaint

because arguments asserted on appeal were not asserted in new trial motion); see

also In re Commitment of Lopez, 462 S.W.3d 106, 114 (Tex. App.—Beaumont 2015,

pet. denied) (“An issue on appeal must comport with the objection made at trial;

otherwise, the issue is not preserved for appellate review.”); TEX. R. APP. P. 33.1(a).

Here, EYM and ACCSC did not raise these arguments regarding a failure to use

ordinary care in their joint motion for new trial. They are, therefore, not preserved

for appellate review, and we do not address the merits of these arguments.2


    2
      EYM and ACCSC mention two of the arguments raised on appeal—Yousef’s testimony that he saw
no problems with the panel cover and the allegation that Yousef ignored Abdo’s instructions to wait to
remove the panel until Abdo was present—in their “Joint Reply to Plaintiff’s Response to Joint Motion for
New Trial.” Those arguments were not, however, included in the joint motion for new trial. The general
inclusion of these arguments in a reply brief was insufficient to preserve these contentions for our review
on appeal. See Shipley v. Holt Tex., LTD, No. 02-09-00122-CV, 2010 WL 1999016, at *2, n.4 (Tex. App.—
Fort Worth May 20, 2010, no pet.) (mem. op.) (questioning witnesses at hearing on motion for new trial
regarding issues not raised in motion for new trial insufficient to preserve issues for review); TEX. R. CIV.
P. 324(b)(2) (requiring factual sufficiency of the evidence to support a jury finding to be raised in “a point

                                                   –18–
        The factual sufficiency arguments EYM and ACCSC did raise in their joint

motion for new trial and now assert on appeal center on the testimony of expert

witness Sandra Lynn Whitaker. She testified at trial and through her expert report

that Yousef was not qualified or authorized under OSHA regulations or Texas law

to enter the breaker box, and he violated safety regulations by removing the panel

cover because he was not a licensed electrician in the United States. Whitaker also

testified that Yousef was not authorized in his role as an air conditioning technician

to replace the disconnect switch because the Texas Occupations Code provides that

a person may not perform electrical work unless the person holds the appropriate

license. TEX. OCC. CODE § 1305.151. Air conditioning technicians are exempt from

the licensing requirement, however, if the technician installs a disconnect switch

where one had not been installed previously. 16 TEX. ADMIN CODE § 75.100(a)(2).

According to Whitaker, Yousef was not exempt from the licensing requirement here

because he was replacing a defective disconnect switch rather than installing a new

disconnect switch where none had been before.

        On appeal, EYM and ACCSC argue the jury “should have found some

responsibility on Yousef based on” this evidence. We disagree. The jury is the sole

judge of the witnesses’ credibility and the weight to be given their testimony. Golden



in a motion for new trial”); see also In re Commitment of Lopez, 462 S.W.3d at 114 (“The objection Lopez
raised at trial—that the State’s argument appeals to the passions and prejudices of the jury—does not
comport with his complaint on appeal that the State’s argument essentially encouraged the jurors to violate
the trial court’s limiting instruction.”).
                                                  –19–
Eagle Archery, 116 S.W.3d at 761. Moreover, it is within the province of the jury to

weigh opinion evidence and the judgment of experts. Banks v. Columbia Hosp. at

Med. City Dallas Subsidiary, L.P., 233 S.W.3d 64, 67–68 (Tex. App.—Dallas 2007,

pet. denied); Pilkington v. Kornell, 822 S.W.2d 223, 230 (Tex. App.—Dallas 1991,

writ denied). “It is the jury’s role ‘to resolve conflicts and inconsistencies in the

testimony of any one witness as well as in the testimony of different witnesses.’”

Dal–Chrome Co. v. Brenntag Sw., Inc., 183 S.W.3d 133, 141 (Tex. App.—Dallas

2006, no pet.) (quoting Ford v. Panhandle & Santa Fe Ry. Co., 151 Tex. 538, 542,

252 S.W.2d 561, 563 (1952)). Here, the jury heard conflicting testimony from other

witnesses, including the only witness to the accident, Yousef.

      In contrast to Whitaker’s testimony, Abdo testified he believed Yousef had

the legal authority under Texas law to perform the work he was performing the day

of the accident (i.e., to go into the electric panel to check the breaker). Yousef

testified he had been in other breaker boxes in the past, including breaker boxes

larger than the one at the Denny’s location, removed other panel covers many times,

and used a clamp meter to test the breakers inside other electrical panels. Further,

there is no evidence that Yousef did not hold the necessary license or certification

required under the regulations cited by Whitaker to replace the disconnect box or

remove the panel cover. Her opinion that he was not qualified was based on

assumptions only. Yousef, however, testified he obtained an electrical certification

in his native country of Jordan after completing a three-year certification program.
                                        –20–
Yousef also had nearly five years of work experience with Abdo’s company that

included electrical work as well as repair and maintenance on air conditioning

equipment.

        Moreover, appellants did not request a negligence per se instruction, and none

was given to the jury. Indeed, Whitaker did not testify that Yousef acted negligently

by allegedly violating those statutes and regulations or that such violations

proximately caused Yousef’s injury. Rather, her opinions as to Yousef’s alleged

violations were limited to her opinions that (1) nothing indicates he was qualified or

authorized to remove the panel cover under OSHA regulations and Texas law, and

(2) he violated OSHA regulations by removing the panel cover because, by doing

so, he exposed himself to energized wiring and the risk of electrocution hazards and

injury. Whitaker viewed the unsafe condition created by these alleged violations as

“the actual removal of the panel cover which exposed the energized electrical

wiring,” not the allegedly negligent removal3 of the panel cover that resulted in

Yousef dropping the cover on his hand and severing his fingertip. Whitaker’s

testimony is, thus, insufficient to overturn the jury’s findings that Yousef was not

negligent here and held no responsibility for the occurrence in question.




    3
      Whitaker also testified generally that Yousef was the actual cause of his injury because he “made the
decision to remove the panel cover without the valid experience to know how to remove that cover and how
to protect himself from that issue of the handling of that heavy cover.” EYM and ACCSC, however, do not
rely on that generalized opinion to support their factual sufficiency point on appeal.
                                                  –21–
      Here, the only witness to the accident was Yousef. The jury heard from

Yousef directly and was free to believe him. Even Abdo, who owned ACCSC and

was an adverse witness in the case, corroborated Yousef’s testimony regarding his

skills and experience as an electrician and the belief that he was legally authorized

to remove the panel cover. The jury also heard conflicting evidence as to the alleged

negligence of Yousef in the removal of the panel cover. The conflicting evidence

came from experts hired by the defendants, the defendants themselves, or witnesses

affiliated with the defendants. The jury was free to believe one witness, disbelieve

another, and resolve inconsistencies in the testimony. See Dal–Chrome Co., 183
S.W.3d at 141. The jury chose to believe Yousef. Considering all of the evidence,

we conclude the jury’s findings on the issues of Yousef’s negligence and

proportionate responsibility are not so contrary to the overwhelming weight of the

evidence as to be clearly wrong and unjust. Accordingly, we overrule EYM’s first

issue and ACCSC’s third issue.

      B.     EYM’s negligence in Question Numbers 1 and 2

      In its second issue, EYM complains the evidence is factually insufficient to

support the jury’s findings that EYM’s negligence proximately caused the

occurrence, and EYM was 100% responsible for the occurrence. EYM did not raise

these complaints in its motion for new trial. EYM, therefore, did not preserve the

factual sufficiency point as to its own negligence and proportionate responsibility

for appellate review. See TEX. R. CIV. P. 324(b)(2), (3); see also In re A.R.M., 593

                                        –22–
  S.W.3d at 362; Defterios, 350 S.W.3d at 664. Accordingly, we overrule EYM’s

  second issue.

II.     Charge Error

        EYM and ACCSC also contend the trial court erred in its submission of the

  case to the jury. First, they complain the trial court abused its discretion by denying

  their requests to include EYM, ACCSC, and Yousef in the proportionate

  responsibility question (Question Number 2). Next, ACCSC contends the jury

  charge contained improper instructions as to the meanings of “negligence” and

  “ordinary care” as they related to ACCSC. Finally, ACCSC argues the trial court

  abused its discretion by questioning the jury as to ACCSC’s liability under a general

  negligence theory. As a preliminary matter, Yousef contends EYM and ACCSC

  waived these alleged charge errors by failing to object to the trial court’s jury charge.

  We agree.

        As part of their required pretrial filings, each party filed a proposed jury

  charge. EYM and ACCSC’s proposed jury charges included the questions,

  instructions, and definitions they contend on appeal should have been included in

  the charge. EYM and ACCSC’s pretrial proposed jury charges each included a

  proportionate responsibility question that asked the jury to determine the percentage

  of responsibility attributable to each person the jury found caused or contributed to

  cause the injury as between EYM, ACCSC, and Yousef. Similarly, ACCSC’s

  proposed jury charge included the definitions of “negligence” and “ordinary care”

                                           –23–
ACCSC now argues the court should have included in the charge, as well as the form

of the liability question as to ACCSC’s liability it maintains would have been proper

here.

        The charge conference consisted of the following comments by the trial judge

and counsel:

        THE COURT: We are on the record.

        I have provided -- I have considered the Court -- the proposed charge
        from Plaintiff and both Defendants, and I have prepared and I’m going
        to submit the Court’s charge which is different from both.

        To the extent that the Court’s charge includes language which either
        Plaintiff or Defendant has not included in their proposed charge, the
        objection to the inclusion of same is overruled, the request to excise
        same is denied.

        To the extent that the Court’s charge does not include language
        proffered by either Plaintiff or Defendants, the request -- the objection
        to said exclusion is denied, the request to include such language is
        refused.

The trial judge then asked EYM’s counsel and ACCSC’s counsel if they had “any

other objections to the charge that has [sic] not been addressed by the Court?”

EYM’s counsel responded “No, Your Honor.” ACCSC’s counsel also responded

“No, Your Honor.” That was the extent of the charge conference.

        EYM and ACCSC argue on appeal that the record of the charge conference

shows they objected to the court’s charge, presumably by submitting the pretrial

proposed charges, and those “objections” were overruled. EYM further argues that

it would have been “superfluous” to make objections after the trial judge stated he

                                         –24–
had overruled objections and doing so “would have angered” or “displeased” the

trial judge. Indeed, the trial judge appears to have validated counsel’s fears at the

hearing on appellants’ joint motion for new trial by telling counsel that he believed

making further objections following his statements at the charge conference would

have been a “superfluous,” ill-advised, and “hazardous” move by counsel. The

following discussion took place at the new trial hearing regarding Yousef’s

argument that EYM and ACCSC waived their objections to the proportionate

responsibility question by failing to object to the inclusion of ACCSC in that

question:

      [YOUSEF’S COUNSEL]: And a 166 submission, it doesn’t substitute
      the necessity requirement for them to object to the jury charge --

      THE COURT: Well, my --

      [YOUSEF’S COUNSEL]: -- during the charge conference.

      THE COURT: -- my recollection is that I instructed the lawyers that to
      the extent that the Court’s charge did not include language that had been
      submitted as a part of the 166(a) submission, that the objection to not
      including that was overruled, did I not?

      [YOUSEF’S COUNSEL]: That is true, Your Honor. They still had an
      opportunity on the record or in writing to make that objection and they
      did not.

      THE COURT: But based on my statement then they -- they would have
      been just being superfluous and I would have said, “Counsel, I’ve
      already – I’ve already taken care of that.” Isn’t that right?

             I mean, as a practical matter --

      [YOUSEF’S COUNSEL]: I hesitate to concede that, Your Honor.

      THE COURT: Well, I -- Well, then, I’ll push you a little bit further.
                                        –25–
             If I tell a party -- If I tell a lawyer that I’ve ruled on their objection
      --

             If I tell you that I’ve ruled on your objection, you certainly would
      not -- and I overrule your objection, you certainly, as a prudent and
      effective practitioner in this Court, would not continue to urge that
      objection, would you? Of course you wouldn’t.

      [YOUSEF’S COUNSEL]: I wouldn’t; however, Your Honor, to
      comply with Rule 273 I would ask you respectfully if I could elaborate
      on exactly which objection because --

      THE COURT: And assuming that I tell you, “No, you may not; I’ve
      reviewed all of your objections and I’m overruling all of your
      objections,” the next thing -- if you don’t say, “Yes, sir”, the next thing
      is, “Counsel, you need to be seated now. I’ve already ruled.” Isn’t that
      right?

      [YOUSEF’S COUNSEL]: That is correct.

      THE COURT: I mean, you’re asking – you’re asking Mr. Shaw to take
      the -- if not untenable, the hazardous position of arguing with me after
      I’ve made a ruling, something you certainly would not recommend
      co- counsel to do, right?

      [YOUSEF’S COUNSEL]: I would not recommend that to my
      colleagues and associates. I would not recommend that, Your Honor,
      you are correct.

      THE COURT: All right.

      [YOUSEF’S COUNSEL]: It is hazardous to do that in your courtroom.

The trial judge in this case has a reputation for running a highly efficient courtroom

in which he holds all parties to strict time limits for putting on their case. The record

here shows this case was no exception. The truncated “charge conference” appears

to be one way in which the trial judge moves cases along and gets cases to the jury

quickly. While we applaud the trial judge’s efficiency and respect for the jurors’


                                           –26–
time, the use of a global denial of objections and requests based solely on the parties’

pretrial submission of proposed jury charges does not preserve issues of charge error

for appellate review. See, e.g., Clark v. Dillard’s, Inc., 460 S.W.3d 714, 729–30

(Tex. App.—Dallas 2015, no pet.); see also TEX. R. CIV. P. 272, 273, 274. The reason

is simple; a proposed jury charge filed pretrial standing alone does not meet the

preservation of error requirements of rules 272, 273, and 274.

      A.     Applicable law

      To preserve error in the charge, the court must be informed of the error before

the charge is formally submitted to the jury. Cruz v. Andrews Restoration, Inc., 364
S.W.3d 817, 830 (Tex. 2012) (citing TEX. R. CIV. P. 272). “A charge filed before

trial begins rarely accounts fully for the inevitable developments during trial. For

these reasons, our procedural rules require that requests be prepared and presented

to the court ‘within a reasonable time after the charge is given to the parties or their

attorneys for examination.’” Id. at 831 (quoting TEX. R. CIV. P. 273). “Although trial

courts must prepare and deliver the charge, we cannot expect them to comb through

the parties’ pretrial filings to ensure that the resulting document comports precisely

with their requests—that is the parties’ responsibility.” Cruz, 364 S.W.3d at 831.

“The aggrieved party must show that the trial court was aware of the party’s request

and denied it.” Id. at 830. The trial court’s awareness “is the key.” Id. at 831.

      To that end, the rules require specificity when making objections and requests.

Rule 274 provides, “A party objecting to a charge must point out distinctly the

                                         –27–
objectionable matter and the grounds of the objection.” TEX. R. CIV. P. 274. “Any

complaint as to a question, definition, or instruction, on account of any defect,

omission, or fault in pleading, is waived unless specifically included in the

objections.” Id. The rule creates a two-pronged test: objections to the charge must

specify the error and the legal basis of the objection. Sears, Roebuck & Co. v. Abell,

157 S.W.3d 886, 892 (Tex. App.—El Paso 2005, pet. denied) (citing Castleberry v.

Branscum, 721 S.W.2d 270, 276-77 (Tex. 1986)). Rule 274 is strictly construed and

embodies a “rigorous standard for sufficiency of charge objections.” Meyers v. 8007

Burnet Holdings, LLC, 600 S.W.3d 412, 421–22 (Tex. App.—El Paso 2020, pet.

denied) (quoting Abell, 157 S.W.3d at 892).

       “Our procedural rules are technical, but not trivial.” Burbage v. Burbage, 447
S.W.3d 249, 258 (Tex. 2014). And, although we construe those rules liberally so that

the right to appeal is not lost unnecessarily, “we cannot make assumptions” when an

objection fails to explain the nature of the error. Id. “Preservation of error reflects

important prudential considerations recognizing that the judicial process benefits

greatly when trial courts have the opportunity to first consider and rule on error.” Id.

“Any complaint as to a question, definition, or instruction, on account of any defect,

omission, or fault in pleading, is waived unless specifically included in the

objection.” Clark, 460 S.W.3d at 729–30 (quoting TEX. R. CIV. P. 274). If an

objection is not sufficient to apprise the trial court of the issue a party later claims is

error on appeal, the issue must be overruled. Meyers, 600 S.W.3d at 422–24.
                                          –28–
      B.     Application of the law to the facts
      This Court has previously reviewed the global denial utilized by this trial

judge. We determined a party’s failure to lodge objections to the charge following

the judge’s statements waived that party’s allegations of charge error on appeal.

Clark, 460 S.W.3d at 729–30. In Clark, as here, the trial judge held the same

truncated “charge conference” and made the nearly identical global denial of the

parties’ requested instructions and questions:

      The Court: We’re back on the record.

      I have given to—I discussed with counsel the form of the proposed
      charge to give to the jury.

      To the extent that either Plaintiff or Defendant has requested
      instructions or questions that are not included with the charge—in my
      charge, the request to include same is denied, the objection to the failure
      to include same is overruled.

      To the extent that the Court’s charge includes instructions and/or
      questions which either party has not included in its proposed charge,
      the request to excise same is denied, the objection to the failure to
      excise same is overruled. Okay?

      [Clark’s attorney]: Yes, Your Honor.

      The Court: I think that covers all the objections to the charge.
Id. at 730. There, as here, appellant argued the trial court’s global denial of

objections was sufficient to preserve appellant’s allegations of charge error. Id. We

disagreed and concluded that neither the “charge conference” nor any other part of

the record showed that appellant had timely objected to the jury questions that he

sought to complain about on appeal. Id. The same is true here.

                                        –29–
       The parties’ proposed charges included no objections to the other parties’

proposed charges and included no legal analysis explaining why each instruction,

definition, and question included in the proposed charges were in substantially

complete form and should be submitted to the jury. Although ACCSC cited to the

Texas Pattern Jury Charges, those citations merely provided the legal authority for

the form of the proposed charge, not ACCSC’s legal basis for including each

question, instruction, and definition in its proposal. Mere citation to the pattern jury

charges was, thus, insufficient to preserve error. And EYM’s proposed charge

included no citations to authority. These pretrial filings were merely a starting point

provided before the case was even called to trial.

       But more importantly, the pretrial proposed charges, standing alone, did not

apprise the trial judge of the purported problems with and errors in the court’s charge

that EYM and ACCSC now assert on appeal, nor did they give the trial judge an

opportunity to cure those purported errors. For an issue to be preserved for appeal,

the party raising the issue must first raise it with the trial court and give the trial court

the opportunity to consider and rule on the alleged error. TEX. R. APP. P. 33.1(a);

Burbage, 447 S.W.3d at 257–58; Cruz, 364 S.W.3d at 829. The inquiry about

whether a party adequately preserved an alleged jury charge error for appeal focuses

on the trial court’s awareness of and opportunity to remedy the alleged problem.

Cruz, 364 S.W.3d at 829–31 (citing State Dep’t of Highways & Pub. Transp. v.

Payne, 838 S.W.2d 235, 240 (Tex.1992)); see also Alaniz v. Jones & Neuse, Inc.,
                                           –30–
907 S.W.2d 450, 451–52 (Tex.1995) (per curiam) (party preserved alleged charge

error concerning omission of question for future lost profits by submitting written

damages question that included future lost profits and objecting on the record to the

omission of future lost profits from the court’s charge). As the Texas Supreme Court

noted in Cruz, “trial court awareness is the key.” 364 S.W.3d at 831. And, here, there

is no indication in the record that the trial court was aware of appellants’ concerns

regarding the omission of ACCSC from the proportionate responsibility question,

the lack of general definitions of negligence and ordinary care as those terms related

to ACCSC, or ACCSC’s complaint regarding submission of its liability in a general

negligence question.

      EYM and ACCSC argue in their third and fourth issue respectively that the

jury charge should have included EYM, ACCSC, and Yousef in the proportionate

responsibility question. The record, however, includes no discussions regarding

proportionate responsibility as applied in this case. Yousef’s proposed charge did

not include a proportionate responsibility question, whereas EYM and ACCSC’s

pretrial proposals included proportionate responsibility questions that included

spaces for the jury to allocate responsibility between EYM, ACCSC, and Yousef.

The trial court rejected those pretrial proposals by submitting EYM and Yousef in

the proportionate responsibility question. But nothing in the record shows that EYM

and ACCSC requested or intended to request a proportionate responsibility question

submitting all three parties after the close of evidence. Had either EYM or ACCSC
                                        –31–
made such a request at the charge conference, however, it is possible the court would

have submitted the proportionate responsibility question as requested. At a

minimum, the trial judge would have been aware of EYM and ACCSC’s complaint

regarding the court’s proportionate responsibility question and had an opportunity

to correct the charge or deny the request and overrule the objection. But neither EYM

nor ACCSC gave the trial judge that opportunity.

      Similarly, ACCSC argues in its first issue that the charge erroneously omitted

general definitions of “negligence” and “ordinary care” as related to ACCSC. All

three parties included separate definitions for those terms as they related to EYM

and ACCSC in their proposed charges. Yet, the trial court’s charge included no

definitions related specifically to ACCSC. It is, therefore, possible if not probable

that the omission of definitions related to ACCSC was simply an oversight. On this

record, however, we will never know if that is the case because neither EYM nor

ACCSC raised the issue at the charge conference. Indeed, there is no discussion in

the record concerning the definitions of “negligence” and “ordinary care” as between

EYM and ACCSC.

      Finally, ACCSC argues in its second issue that the trial court erred by

submitting a liability question against ACCSC under a general negligence theory.

Again, ACCSC did not bring this complaint to the trial court’s attention at trial.

Moreover, ACCSC’s pretrial proposed charge did not include the question ACCSC

now maintains the trial court should have submitted. Rather, ACCSC’s proposed
                                        –32–
charge included a general negligence question substantially similar to the one

submitted to the jury. Here, the trial judge had no awareness of the complaint

ACCSC now asserts on appeal.

      By asserting no objections to the court’s charge and submitting no requested

instructions, questions, or definitions after the close of evidence but before the

charge was read to the jury, EYM and ACCSC failed to make the trial judge aware

of the complaints of charge error they now make on appeal. Those complaints are,

therefore, waived. See Cruz, 364 S.W.3d at 831 (holding party could complain on

appeal only if it made trial court aware, timely and plainly, of purported problem

and obtained a ruling); see also Tex. Youth Comm’n v. Koustoubardis, 378 S.W.3d
497, 501 (Tex. App.—Dallas 2012, no pet.) (“Nothing about TYC’s objection would

have made the trial court aware that TYC was concerned the question regarding the

section 64.102 claim would “lower the causation standard of proof” on the

whistleblower claim”).

      Although we sympathize and vehemently disagree with the predicament the

trial judge placed trial counsel in, fear of ridicule or reprimand by a trial judge should

not stand in the way of protecting the appellate rights of one’s client. Moreover, there

are various ways to preserve error within the confines of a tightly run courtroom.

Examples here would have included asking the trial judge for a few minutes on the

record to make formal objections and requests and obtain rulings regarding specific

issues with the charge, or filing written objections and requests and obtaining written
                                          –33–
rulings or rulings on the record. We are confident and would certainly hope the trial

judge, when presented with timely, organized, and professional efforts to create a

record to preserve error, would oblige such efforts.

      On this record, however, we cannot say that the trial court had the opportunity

to remedy the alleged charge errors. Consequently, EYM and ACCSC have waived

these complaints on appeal. See TEX. R. CIV. P. 272, 273, 274, 279; TEX. R. APP. P.

33.1(a); see also Burbage, 447 S.W.3d at 256; Cruz, 364 S.W.3d at 831; Nowlin v.

Keaton, No. 03-14-00608-CV, 2015 WL 3542895, at *4 (Tex. App.—Austin June

4, 2015, no pet.) (mem. op.) (issues of charge error waived where there was no

discussion on the record of the issues raised on appeal and the party did not object

to the question submitted to the jury.). Accordingly, we overrule EYM’s third issue

and ACCSC’s first, second, and fourth issues.

      C.     ACCSC is not entitled to rendition of judgment notwithstanding
             the verdict based on alleged charge error.

      ACCSC also argues it is entitled to rendition of judgment in its favor because

Yousef failed to object to the exclusion of definitions of “negligence” and “ordinary

care” related specifically to ACCSC under a general negligence theory. ACCSC

contends the charge should have included the general definitions of “negligence”

and “ordinary care” that applied to the negligence claim asserted against ACCSC.

According to ACCSC, by failing to include those definitions in the charge, the wrong

theory of negligence was asserted against ACCSC, and the jury essentially found


                                        –34–
ACCSC negligent on a premises liability theory. Relying on United Scaffolding v.

Levine, 537 S.W.3d 463 (Tex. 2017), ACCSC argues the only remedy for this error

is to reverse and render judgment for ACCSC because Yousef did not object when

the correct definitions were excluded from the charge. ACCSC is incorrect for two

reasons.

      First, ACCSC’s reliance on United Scaffolding is misplaced because Yousef

pleaded a general negligence claim against ACCSC and obtained a liability finding

from the jury based on general negligence at trial. In United Scaffolding, the plaintiff,

James Levine, pleaded one theory (premises liability) and obtained a jury finding on

a different theory (general negligence). 537 S.W.3d at 472–73, 480–81. Under those

circumstances, Levine waived error because he obtained a jury finding on an

unpleaded claim, and the court reversed the judgment against United Scaffolding.
Id. at 481. The same result is not appropriate here because Yousef’s pleadings

against ACCSC match the jury question and jury’s findings against ACCSC.

Namely, Yousef pleaded a general negligence claim against ACCSC and obtained a

jury finding on that claim.

      Second, United Scaffolding preserved its arguments that the verdict was based

on an improper theory of recovery by filing a motion for judgment notwithstanding

the verdict. United Scaffolding, 537 S.W.3d at 482. Here, ACCSC filed no such

motion and makes no such argument. ACCSC merely asserts charge error here.

ACCSC waived any complaint about the charge by failing to object to the charge as
                                         –35–
   discussed above. And, by failing to file a motion for judgment notwithstanding the

   verdict or other qualifying post-verdict motion raising this argument, ACCSC also

   waived any complaint that Yousef was not entitled to obtain a jury finding as to

   ACCSC’s general negligence. Accordingly, this is an additional basis under which

   we overrule ACCSC’s first and second issues.

III.     Denial of Motion for New Trial
         EYM and ACCSC further complain that the trial court denied their joint

   motion for new trial. We review a trial court’s denial of a motion for new trial for

   abuse of discretion. Waffle House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex.

   2010); Aztec Sys., Inc. v. Prevett, No. 05-18-00183-CV, 2019 WL 1417172, at *3

   (Tex. App.—Dallas Mar. 29, 2019, no pet.) (mem. op.) (citing Dugan v. Compass

   Bank, 129 S.W.3d 579, 582 (Tex. App.—Dallas 2003, no pet.)). “Under this

   standard, we may not overrule the trial court’s decision unless the trial court acted

   unreasonably or in an arbitrary manner, without reference to guiding rules or

   principles.” James v. Witherite, No. 05-17-00799-CV, 2018 WL 5869641, at *11

   (Tex. App.—Dallas Nov. 9, 2018, no pet.) (mem. op.) (citing Beaumont Bank, N.A.

   v. Buller, 806 S.W.2d 223, 226 (Tex. 1991)).

         EYM and ACCSC raised two grounds for a new trial. First, they argued the

   verdict was against the great weight and preponderance of the evidence. As

   discussed above, we conclude the evidence was factually sufficient to support the

   verdict. The evidence at trial was conflicting, but the jury weighed that evidence,

                                           –36–
judged the credibility of the witnesses, and returned a verdict in favor of Yousef.

Accordingly, the trial court did not abuse its discretion by denying a new trial on

EYM’s and ACCSC’s arguments that the verdict was against the great weight and

preponderance of the evidence. See Aztec Sys., 2019 WL 1417172, at *5 (“Nor did

the trial court act without reference to guiding rules and principles by overruling

Aztec’s motion for new trial where there was legally and factually sufficient

evidence to support the jury’s findings.”).

      Second, EYM and ACCSC argued the failure to include ACCSC in the

proportionate responsibility question entitled them to a new trial. As discussed

above, EYM and ACCSC failed to preserve that error for review and cannot revive

that argument by raising it for the first time in a motion for new trial. See Plaza at

Turtle Creek, Ltd. v. Henry Bldg., Inc., No. 08-00-00416-CV, 2002 WL 59603, at

*4 (Tex. App.—El Paso Jan. 17, 2002, no pet.) (mem. op.) (“Charge error may not

be raised for the first time in a motion for new trial.”) (citing Volkman v. Eakman,

496 S.W.2d 752, 757 (Tex. Civ. App.—Fort Worth 1973, writ ref’d n.r.e.)).

      Moreover, the charge was legally correct. First, as a nonsubscriber, ACCSC

was not entitled to have its responsibility compared with Yousef’s responsibility.

See Kroger Co. v. Keng, 23 S.W.3d 347, 352 (Tex. 2000) (non-subscribing employer

is not entitled to a jury question on its employee’s alleged comparative

responsibility); see also TEX. LAB. CODE § 406.033(a). A proportionate



                                        –37–
responsibility question comparing the responsibility of EYM, ACCSC, and Yousef

would have, therefore, been legally incorrect.

       Second, the rule of joint and several liability applies here. See Landers v. E.

Tex. Salt Water Disposal, 151 Tex. 251, 256, 248 S.W.2d 731, 734 (1952). “Where

the tortious acts of two or more wrongdoers join to produce an indivisible injury,

that is, an injury which from its nature cannot be apportioned with reasonable

certainty to the individual wrongdoers, all of the wrongdoers will be held jointly and

severally liable for the entire damages and the injured party may proceed to judgment

against any one separately or against all in one suit.” Id. at 734. In Landers, the

plaintiff alleged the pipelines of two separate defendants broke and poured saltwater

and oil into the plaintiff’s lake, producing an indivisible injury. Id. at 731–32. The

supreme court held that these allegations were sufficient to assert joint and several

liability. Id. at 734.

       Here, the premises tort liability of EYM and the negligence tort liability of

ACCSC cannot be apportioned with reasonable certainty between EYM and ACCSC

because there was one, indivisible injury. Accordingly, joint and several liability was

the only possible judgment following the jury finding that EYM and ACCSC’s

negligence proximately caused the occurrence. As such, it was not an abuse of

discretion to deny a new trial on that ground. See Lakes of Rosehill Homeowners

Ass’n, Inc. v. Jones, 552 S.W.3d 414, 418, 422 (Tex. App.—Houston [14th Dist.]

2018, no pet.). We overrule EYM’s fourth issue and ACCSC’s fifth issue.
                                        –38–
IV.     Cumulative Error
        Finally, EYM Diner and ACCSC contend the cumulative error doctrine

  entitles them to a new trial. We disagree. Under the cumulative error doctrine,

  multiple errors, even if considered harmless when taken separately, may result in

  reversal and remand for a new trial if the cumulative effect of such errors is harmful.

  Lakeside Vill. Homeowners Ass’n, Inc. v. Belanger, 545 S.W.3d 15, 46–47 (Tex.

  App.—El Paso 2017, pet. denied); Brown v. Hopkins, 921 S.W.2d 306, 319 (Tex.

  App.–Corpus Christi–Edinburg 1996, no writ). To show cumulative error, an

  appellant must show that, based on the record as a whole, but for the alleged errors,

  the jury would have rendered a verdict favorable to it. Town East Ford Sales, Inc. v.

  Gray, 730 S.W.2d 796, 810 (Tex. App.—Dallas 1987, no writ). To make that

  determination, this Court considers all errors in the case along with the record as a

  whole to determine if the errors collectively were calculated to cause and probably

  did cause the rendition of an improper judgment. Belanger, 545 S.W.3d at 46–47.

  The cumulative error doctrine does not apply when an appellate court determines the

  trial court committed no errors. In re A.M., 418 S.W.3d 830, 844 (Tex. App.—Dallas

  2013, no pet.).

        The cumulative error doctrine does not apply in this case because we have not

  found any errors committed by the trial court. See id.; see also Univ. of Tex. v.

  Hinton, 822 S.W.2d 197, 205 (Tex. App.—Austin 1991, no writ). Accordingly, we

  overrule EYM’s fifth issue and ACCSC’s sixth issue.

                                          –39–
                                 CONCLUSION
      For the foregoing reasons, we conclude the evidence is factually sufficient to

support the jury’s findings of negligence, find no charge error, conclude the trial

court did not abuse its discretion by denying appellants’ joint motion for new trial,

and find no cumulative error. Accordingly, we overrule appellants’ issues and affirm

the judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


190636F.P05




                                        –40–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

EYM DINER L.P. D/B/A DENNY'S                   On Appeal from the 14th Judicial
AND AIR CONDITIONING                           District Court, Dallas County, Texas
CONTROL SERVICE COMPANY,                       Trial Court Cause No. DC-18-00546.
Appellants                                     Opinion delivered by Justice Partida-
                                               Kipness. Justice Nowell
No. 05-19-00636-CV           V.                participating.

KHALED YOUSEF, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee KHALED YOUSEF recover his costs of this
appeal from appellants EYM DINER L.P. D/B/A DENNY'S AND AIR
CONDITIONING CONTROL SERVICE COMPANY.


Judgment entered this 24th day of November, 2020.




                                        –41–